UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
UNITED STATES OF AMERICA,                                        :   CASE NO. 1:13-CR-00050
                                                                 :
           Plaintiff,                                            :
                                                                 :
vs.                                                              :   OPINION & ORDER
                                                                 :   [Resolving Doc. 211]
DONTE BOOKER,                                                    :
                                                                 :
           Defendant.                                            :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          On March 12, 2013, a federal jury convicted Defendant Booker of attempted

possession with the intent to distribute 5 kilograms or more of cocaine. 1 On July 17, 2013,

this Court sentenced Booker to 200-months imprisonment and five-years supervised

release. 2

          On February 20, 2020, this Court denied Booker’s motion to reduce his sentence

and for compassionate release. 3 Booker appealed. 4 Booker now moves for a certificate of

appealability, permission to proceed in forma pauperis, and for appointed counsel. 5

          Booker’s request for a certificate of appealability under 28 U.S.C. § 2253 is

DENIED. 28 U.S.C. § 2253 governs certificates of appealability when an appeal is taken

from the denial of a habeas claim. Booker is not appealing an unfavorable habeas

determination, so the statute is not applicable to Booker’s appeal.




1
  Doc. 32.
2
  Doc. 58.
3
  Doc. 209.
4
  Doc. 210.
5
  Doc. 211.
1:13-cr-50
Gwin, J.

        Booker’s request to proceed in forma pauperis on appeal is DENIED. Booker may

not proceed in forma pauperis if this Court certifies, before or after the notice of appeal,

that the appeal is not taken in good faith. 6

        Booker’s appeal is not taken in good faith. He is ineligible for the relief he seeks.

The Sentencing Commission has not reduced Booker’s sentencing range making him

ineligible for a reduction. 7 He does not qualify for compassionate relief because it cannot

be granted on the basis of rehabilitation alone. 8

        Furthermore, Booker’s assertion that he requested forma pauperis status in his

underlying motions is not true. And, even if Booker had inserted such request into his

multiple filings, it is illogical to imagine Booker could request forma pauperis status in his

district court filings for an appeal of the Court’s not-yet-issued decision.

        Finally, Booker’s request for counsel on appeal is DENIED. This Court has issued

multiple opinions in this case notifying Booker that it does not have authority to appoint

counsel on appeal. 9 Nothing has changed since Booker’s last appeal.

        For the foregoing reasons, the Court DENIES Defendant’s motion.

        IT IS SO ORDERED.

Dated: March 4, 2020                                s/         James S. Gwin
                                                               JAMES S. GWIN
                                                               UNITED STATES DISTRICT JUDGE




6
  Fed. R. App. P. 24(a); Bruce v. Bradshaw, No. 1:04 CV 11447, 2007 WL 1459255, at *1 (N.D. Ohio May 15, 2007)
(noting that good faith requires a showing that the issues on appeal are not frivolous).
7
  Doc. 209 at 1-2.
8
  Id. at 3 (citing 28 U.S.C. § 994).
9
  Docs. 188, 191.
                                                         -2-
